Title: To James Madison from Tench Coxe, 22 May 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia May 22, 1807.

I was lately informed by a gentleman, who I suppose has conversed on the matter with you, that the section in the British Act of Pt. refered to in the inclosed paper, had been enacted in 1793.  I was astonished at the fact, & on conversing on it with friends, it seemed to us of importance, that it should be known.  I prepared a little statement of the matter, & sent a manuscript copy to a federal press to give it circulation among them.  It is a matter of painful reflexion that there should be a federal editor so affected towards a foreign nation or government as to avoid a publication of a matter so interesting to us, because it places their conduct in a serious point of view.  Yet such seems to be the disposition of Mr. Paulson, for tho he had this short article at sunset on Thursday the 14th, and it was covered in a civil note from myself, who am a subscriber, and tho I wrote him four days after another civil note of request, he has not yet inserted it.  I do not now expect it.  It is thus that our countrymen are kept from knowledge important to their safety and interests, and that foreign Governments are countenanced & continued in their ill conduct.  I had not the case of the Silesia loan at hand, & I had not read it for years, but I recollect that it went to settle a lawful state of things entirely different from the Section in question: Since writing that little paper, I have revised the Sa. Loan case, and I have given to one of our presses, a fuller paper, of which I will send you a copy.  In conversations with leading federal men in the law and in trade, I find that they are sensibly affected by a knowledge of this matter, and I am sure the publications will do good.  They will contribute to lessen Anglican partialities, which as foreign partialities are injurious; and they will contribute to justify the ground our country has taken in its endeavours to bring right the earliest injuries of neutral rights.  I think it will be fine in England to find our presses commenting upon this section.
The present state of things is very serious as to the prospects of restraints and impediments abroad affecting our legitimate trade and the sales of our crops, as also the abundance & cheapness of our supplies.  It really seems necessary therefore, that the people should be accurately, fully and faithfully informed of all that occurd in & from England & her allies from the summer or autumn of 1792 to the period of the declaration of War by France with her reasons, and from thence to the date of the Russian convention of March 1793 and until the French Arreté of May 1793, thence to the June orders, this Section & the November orders.  It is impossible for a reasonable man not to perceive, that the monstrous evils impending over our trade, sales and supplies from all quarters are the fruit of three or four important and  illegitimate acts of GBritain.  It is very difficult to say where they will land us.  The influence of the law of nations in favor of just, peaceful & minor states is almost at end.
If it is not too inconvenient, I should be greatly obliged by copies of the Decree of the Emperor of France of the 21 Novr. 1806, and of the letter of Mr. Dacre to Genl. Armstrong both in the original french, and at full length: also a copy of a letter or report of yours in which you assert the illegitimacy of a belligerent cruiser taking out of a neutral ship any person, but military enemies.  I have seen this mentioned in a Virginia paper, but have not had the pleasure to see your original Communication.
The conduct of the Captain of the Driver makes me almost wish, that after the finding of the grand Jury, Captain Whitby had been demanded under the late treaty from the British Government, in order to take his trial here.
There is a position maintained in a pamphlet upon the belligerent colonial trade with & thro neutrals (ascribed to Mr. Rufus King) which I consider very dangerous, of much ill tendency, and really unsound.  It purports, that the King of Britain has & ought to have the right of giving law, in the shape of binding orders to the Courts of Admiralty.  I am of opinion, that an examination of this matter from the date of the report of Lee, ,Ryder, and Murray on the Captures of the Russians, in 1753, would be extremely useful.  No ground can be more fully and openly taken than that, which is opposite to Mr. King’s ground, is taken by the Judge & three Crown Lawyers abovementioned.  If that was law then, how has it been altered, or attempted to be altered?  I apprehend, that it can be shewn not to have been altered.  The implication in the act concerning Seamen in June 1793 is not itself a rule of conduct or an investment of power.  How shall the King or Legislature of one Nation, in the republic of independent states, make a new Law for the others, against their interests, and against their wills?  If the pamphlet I mention, be Mr. King’s it gives up a point of much more importance than the colonial trade, and indeed it renders all other things of the nature of public law of no avail, as an order of one King can alter, or abrogate them.  I have the honor to be, dear Sir, yr. most respectful friend & servt.

Tench Coxe


You will see in the paper of Paulson of this morning, that instead of Justice in giving a fair chance to the endeavours of those, who aim to support the constitutional and legitimate course of our administration at home & abroad, he has extracted from the Gazette of the US & Repertory the most excessive and aggregated abuse of Republican men & measures, that has ever been seen in any paper.  He advocates at the same time those persons in office in this Country who attached themselves most to first invaders of our neutral rights.

